   Case: 4:20-cv-01819-PLC Doc. #: 9 Filed: 07/23/21 Page: 1 of 2 PageID #: 28




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                        )
                                                    )
                 Plaintiff,                         )
                                                    )
           v.                                       )         No. 4:20-CV-1819 PLC
                                                    )
 CORIZON, et al.,                                   )
                                                    )
                 Defendants.                        )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on plaintiff’s motion to proceed in forma pauperis on

appeal. As discussed in the Memorandum and Order in Engel v. Jefferson County Sheriff’s

Department, No. 4:21-cv-856 (E.D. Mo), issued July 22, 2021, plaintiff has accumulated more

than three “strikes” pursuant to 28 U.S.C. § 1915(g), and he does not qualify for the imminent

danger exception. Further, plaintiff has engaged in the practice of repeatedly filing meritless

lawsuits in this Court. Since September 2020, plaintiff has filed over one-hundred-thirty (130)

lawsuits in this Court, which is an abuse of the judicial process. As of this date, most of his lawsuits

have been dismissed as frivolous, malicious and/or for failure to state a claim. See 28 U.S.C.

§ 1915(e)(2)(B). Finally, it is apparent that plaintiff now seeks appellate review of an issue that is

frivolous. See Coppedge v. United States, 369 U.S. 438, 445 (1962). As a result, for the above

stated reasons, the Court finds that an appeal of this matter may not be taken in good faith and

plaintiff’s motion to proceed in forma pauperis on appeal will be denied.              See 28 U.S.C.

§ 1915(a)(3).
   Case: 4:20-cv-01819-PLC Doc. #: 9 Filed: 07/23/21 Page: 2 of 2 PageID #: 29




        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis on

appeal [ECF No. 8] is DENIED.

        IT IS FURTHER ORDERED that within thirty (30) days from the date of this Order,

plaintiff shall pay to this Court the full $505.00 filing fee for filing an appeal. Plaintiff is instructed

to make his remittance payable to “Clerk, United States District Court,” and to include upon it: (1)

his name; (2) his prison identification number; (3) the case number; and (4) that the remittance is

for the appeal of the instant action.

        IT IS FINALLY ORDERED that plaintiff shall file any future documents or pleadings in

connection with his appeal directly with the United States Court of Appeals for the Eighth Circuit.

         Dated this 23rd day of July, 2021.




                                                     RONNIE L. WHITE
                                                     UNITED STATES DISTRICT JUDGE




                                                    2
